DETAILED ACTION

Election/Restrictions

Claims 1-2, 4-14, and 16-21 are allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I, claims 1-14, 16-20 and Group II, claim 15, as set forth in the Office action mailed on April 9, 2021, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kathleen Gross on February 9, 2022.

The application has been amended as follows: 

Claim 1: 
At lines 11-12 delete the recitation “or wherein the air and water barrier article is in a combination with a release surface in contact with the adhesive,”.

Claim 2:
At lines 11-12, delete the recitation “or wherein the air and water barrier article is in a combination with a release surface in contact with the adhesive,”.

Claim 3: cancel



At lines 1-2, replace the recitation “in combination with” the recitation - - further comprising - -. 

Claim 14:
At line 2, replace the recitation “the release” with - - a release - -.

Claim 21 (New): The air and water barrier article of claim 2, further comprising a liner disposed on a major surface of the air and water barrier article.” 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 2, and 4-21 are allowed. 

As to independent claims 1 and 2, the closest prior art is Seth Jayshree et al. (CA2939923 A1; US 10704254 B2 to Sebaugh et al. is relied upon as equivalent document). 

Sebaugh discloses air and water barrier article (“article”) comprising a porous layer that is at least partially impregnated with a polymeric material, wherein a first major surface of the porous layer is covered with the polymeric material (column 7, lines 

As to claims 1 and 2, the difference between the claimed invention and the prior art of Sebaugh is that Sebaugh does not inherently teach or suggest that the polymer-coated inelastic porous layer has a water strike through time of not more than 180 seconds and the polymer-coated inelastic porous layer has a water absorption capacity of at least one-half gram per 116 square centimeters.  It is submitted that applicant has factually demonstrated in the reply submitted on November 5, 2021 that Seabugh does not inherently possess the claimed water strike through time (claim 1) and water absorption capacity (claim 2) as claimed.   See pages 10-12 of applicant’s reply.  Further, absent hindsight, there is no motivation to arrive at the claimed water strike through time and water absorption capacity.  

With respect to claim 2, it is submitted that water absorption capacity is recited in unit of gram per 116 square centimeters.  Applicant’s reply refers the water absorption capacity in unit of “grams”.  See e.g. last paragraph on page 10 of applicant’s reply.  However, it is submitted that a person having ordinary skill in the art would recognize that “grams” is equivalent to “grams per 116 square centimeters”, based on the measurement of water absorption capacity disclosed in the specification.  The specification discloses measurement of water absorption capacity (in grams) for a polymer coated porous layer sample having a size of 107.95 mm * 107.95 mm (see page 32, lines 1-2 of the specification).  As such, the area of the polymer coated porous . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s amendment submitted on November 5, 2021 in response to the Office action (OA) mailed on August 4, 2021 (“the previous OA”) have been fully considered. 

Support for claims 1 and 2 amendment “on either the polymeric coating or on a major surface of the inelastic porous layer opposite the polymeric coating” can be found in Figure(s) 1, 2, 4, page 5, lines 20-35, and page 6, lines 13-14 of the specification.  Support for claim 2 recitation “polymer-coated inelastic porous layer has a water absorption.” can be found on page 32, lines 1-2 of the specification.  Support for claims 7 and 19 amendment can be found on page 8, lines 20-21 of the specification.  Support for new claim 21 can be found in claim 12. 


   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 9, 2022